Dear Ms. Fontenot:
Your opinion request has been forwarded to me for research and reply. You requested an opinion from the Attorney General's office concerning whether the compensation amounts outlined in La.R.S. 38:1794 apply to the Bayou Mallet  Plaquemine Gravity Drainage District #10. La.R.S. 38:1794
specifically states that the compensation rate set forth in Subsection F applies to the Bayou Mallet  Plaquemine Gravity Drainage District in St. Landry parish.
In your opinion request you provided that the Bayou Mallet 
Plaquemine Gravity Drainage District #10, which is located in Opelousas, Louisiana, is seeking to increase compensation to the members of the board of commissioners.1 The general provisions governing the Gravity and Drainage Districts established for the parishes in Louisiana are found at La.R.S. 38:1751, et seq. Special provisions governing compensation for the Bayou Mallet  Plaquemine Gravity Drainage District #10's board members are set forth in La.R.S. 38:1794. Section (F) specifically addresses compensation for the members of the board of commissioners of the Bayou Mallet  Plaquemine Gravity Drainage District #10, which provides as follows:
(1) The provisions of this Subsection pertain to commissioners of the Bayou Plaquemine-Wycoff Gravity Drainage District in Acadia Parish, the First Ward Drainage District in Acadia Parish, the Second Ward Gravity Drainage District No. 1 in Acadia Parish, the Second Ward Gravity Drainage District No. 2 in Acadia Parish, and the Bayou Mallet Gravity *Page 2 Drainage District in Acadia and St. Landry parishes, notwithstanding any provisions of other Subsections in this Section to the contrary.
(2) The words "commissioner", "commissioners", or "board of commissioners" used in this Subsection shall mean and refer to commissioners of Bayou Plaquemine-Wycoff Gravity Drainage District in Acadia Parish, the First Ward Drainage District in Acadia Parish, the Second Ward Gravity Drainage District No. 1 in Acadia Parish, the Second Ward Gravity Drainage District No. 2 in Acadia Parish, and the Bayou Mallet Gravity Drainage District in Acadia and St. Landry parishes.
(3) Members of the board of commissioners may receive compensation not to exceed one hundred dollars per day as may be determined by the board of commissioners for every day a commission member is actually employed in the services of the district and may be reimbursed any expenses incurred in performing the duties imposed upon him by virtue of his appointment. Any commissioner who is prevented from attending a regular or special meeting of the board by virtue of the fact that he is required to be out of the district on business of the district during the time of such meeting is entitled to be counted as present at such meeting for the purpose of computing per diem hereunder; provided that when any commissioner is required to conduct business of the district in or out of the district equal to or in excess of the time normally or customarily consumed in a regular or special meeting of the board of commissioners, he shall be entitled to compensation at the same rate as hereinabove provided in the case of a regular or special meeting. Each member of the board of commissioners shall not be paid per diem for more than thirty-six days in any one year.
[emphasis added]
The statute above clearly applies to the Bayou Mallet  Plaquemine Gravity Drainage District #10 located in St. Landry parish. Section F(3) allows a member of the board of commissioners of the Bayou Mallet 
Plaquemine Gravity Drainage District #10 to be paid compensation for their services to the district. In addition to compensation, a board member may also receive reimbursement for expenses incurred in performing the duties of the district. However, each member shall only receive compensation of not more than one hundred dollars per day for every day the individual is actually employed in the services of the district. Moreover, each member cannot receive more than thirty-six (36) days of compensation during each calendar year. Therefore, the maximum amount that any one member can receive for services rendered to the Board of Commissioners of the Bayou Mallet  Plaquemine Gravity Drainage District #10 shall not exceed one hundred dollars for every day of employment and the member cannot be paid compensation for more than thirty-six (36) days in any one year. *Page 3 
I hope the foregoing is sufficiently responsive to your concerns. If we can be of further assistance, please do not hesitate to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  MERIDITH J. TRAHANT
  Assistant Attorney General
  JDC/MJT/ard
1 The facts provided do not indicate what the current rate of compensation is set at for the board members nor did the requestor indicate how much of an increase would be requested by the board members of the Bayou Mallet  Plaquemine Gravity Drainage District #10.